EXHIBIT 10.35
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
LON R. GREENBERG
Lon R. Greenberg is Chairman and Chief Executive Officer of UGI Corporation.
Mr. Greenberg has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Greenberg:

  1.   is entitled to an annual base salary, which for fiscal year 2011 is
$1,099,540;

  2.   participates in UGI Corporation’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives, which support business plans and strategic goals;

  3.   participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;

  4.   will receive cash benefits upon termination of his employment without
cause following a change in control of UGI Corporation; and

  5.   participates in UGI Corporation’s benefit plans, including the Senior
Executive Employee Severance Plan and the Supplemental Executive Retirement Plan
and Supplemental Savings Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH
John L. Walsh is President, Chief Operating Officer and Principal Financial
Officer of UGI Corporation. Mr. Walsh has an oral compensation arrangement with
UGI Corporation which includes the following:
Mr. Walsh:

  1.   is entitled to an annual base salary, which for fiscal year 2011 is
$674,440;

  2.   participates in UGI Corporation’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives, which support business plans and strategic goals;

  3.   participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;

  4.   will receive cash benefits upon termination of his employment without
cause following a change in control of UGI Corporation; and

  5.   participates in UGI Corporation’s benefit plans, including the Senior
Executive Employee Severance Plan and the Supplemental Executive Retirement Plan
and Supplemental Savings Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ROBERT H. KNAUSS
Robert H. Knauss is Vice President and General Counsel of UGI Corporation.
Mr. Knauss has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Knauss:

  1.   is entitled to an annual base salary, which for fiscal year 2011 is
$360,776;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
FRANÇOIS VARAGNE
François Varagne served as Chairman and Chief Executive Officer of Antargaz, a
subsidiary of UGI Corporation, through October 12, 2011. Mr. Varagne had an oral
compensation arrangement with Antargaz which included the following:
Mr. Varagne:

  1.   was entitled to an annual base salary, which for fiscal year 2011 was
€335,000;     2.   participated in an annual bonus;     3.   participated in the
long-term compensation plan, the UGI Corporation 2004 Omnibus Equity
Compensation Plan subsidiary plan for French employees, as amended; and     4.  
participated in Antargaz’ supplemental retirement plans.

 

 